DETAILED ACTION
In response to communication filed on 9/9/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7,9-12, and 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,945,091.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Current Application
U.S. Patent No. 10,945,091
1. A method comprising: 
1. A method comprising: 
receiving, by a computing device, a first request for a portion of a task and a second timeout parameter associated with performance of the portion of the task, 
receiving, by a first device, a first request, wherein a first timeout parameter is associated with the first request; 
wherein the second timeout parameter is based on a first timeout parameter associated with a plurality of portions of the task;
determining, based on the first timeout parameter, a time allocation for processing a first portion of the first request; determining, based on the time allocation, a second timeout parameter by subtracting at least the time allocation from the first timeout parameter; and 
performing the portion of the task within a time that is acceptable based on the second timeout parameter; and
7. The method of claim 1, wherein the first request is associated with a computing task, wherein the second portion of the first request comprises the computing task, and wherein the time allocation further comprises an expected time delay associated with an overhead of a system comprising the first device.
sending an indication that the portion of the task has been performed.
sending, to a second device: a second request to perform at least a second portion of the first request, and the second timeout parameter.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claim 1 of U.S. Patent No. 10,945,091 to incorporate the limitations of dependent claim 7 of U.S. Patent No. 10,945,091 to arrive at the same claimed invention.  One would be motivated to do so to provide an obvious variation.

Regarding claims 2-6 of the current application, claims 1-7 of U.S. Patent No. 10,945,091 substantially limits the same inventive concept, and although the claims are not identical, they are not patentably distinct because they are of an obvious variation.

Current Application
U.S. Patent No. 10,945,091
7. A method comprising: 
1. A method comprising: 
receiving, by a computing device, a first request for a portion of a task and a second timeout parameter associated with performance of the portion of the task, 
receiving, by a first device, a first request, wherein a first timeout parameter is associated with the first request; determining, based on the first timeout parameter, a time allocation for processing a first portion of the first request; 
wherein the second timeout parameter is based on a first timeout parameter associated with a plurality of portions of the task; and 
determining, based on the time allocation, a second timeout parameter by subtracting at least the time allocation from the first timeout parameter; and sending, to a second device: a second request to perform at least a second portion of the first request, and the second timeout parameter.
based on a determination that the second timeout parameter will be exceeded before the computing device can perform the portion of the task, sending a notification that indicates that the second timeout parameter will be exceeded before the computing device can perform the portion of the task.
2. The method of claim 1, further comprising receiving, based on a determination that the second device is predicted to exceed the second timeout parameter while performing the at least the second portion of the first request, a notification that indicates that the second device is predicted to exceed the second timeout parameter.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claim 1 of U.S. Patent No. 10,945,091 to incorporate the limitations of dependent claim 2 of U.S. Patent No. 10,945,091  to arrive at the same claimed invention.  One would be motivated to do so to provide an obvious variation.

Regarding claims 9-12,14-16 of the current application, claims 1-7 of U.S. Patent No. 10,945,091 substantially limits the same inventive concept, and although the claims are not identical, they are not patentably distinct because they are of an obvious variation.

Current Application
U.S. Patent No. 10,945,091
17. A method comprising: 
1. A method comprising: 
receiving, by a first computing device, a first request for a first portion of a task and a second timeout parameter associated with performance of the first portion of the task, 
receiving, by a first device, a first request, wherein a first timeout parameter is associated with the first request; 
wherein the second timeout parameter is based on a first timeout parameter associated with a plurality of portions of the task; and 
determining, based on the first timeout parameter, a time allocation for processing a first portion of the first request; determining, based on the time allocation, a second timeout parameter by subtracting at least the time allocation from the first timeout parameter; and
based on a determination that the second timeout parameter will be exceeded before the first computing device can perform the first portion of the task, 
2. The method of claim 1, further comprising receiving, based on a determination that the second device is predicted to exceed the second timeout parameter while performing the at least the second portion of the first request, a notification that indicates that the second device is predicted to exceed the second timeout parameter.
sending, to a second computing device, a second request for performance of the first portion of the task and a third timeout parameter.
sending, to a second device: a second request to perform at least a second portion of the first request, and the second timeout parameter.
5. The method of claim 1, further comprising: determining, by the second device, based on the second portion of the first request, a third timeout parameter; and sending, by the second device, to a third device: a third request to perform at least a third portion of the first request; and the third timeout parameter.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claim 1 of U.S. Patent No. 10,945,091 to incorporate the limitations of dependent claims 2 and 5 of U.S. Patent No. 10,945,091  to arrive at the same claimed invention.  One would be motivated to do so to provide an obvious variation.

Regarding claims 18-20 of the current application, claims 1-7 of U.S. Patent No. 10,945,091 substantially limits the same inventive concept, and although the claims are not identical, they are not patentably distinct because they are of an obvious variation.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,945,091 in view of LeFevre et al. (US Pub. 2008/0104259)(L1 hereafter). 

Regarding claim 8 of the current application, claim 1 of U.S. Patent No. 10,945,091 fails to further limit that based on the notification, causing sending, to at least one of a client device or service that requested the task and before the first timeout parameter is exceeded, a second notification that indicates the task will not be performed.
	L1 discloses [a system in which timeouts can be calculated or predicted for a particular host, such that when new requests and subsequent aborts are encountered, timeouts are compared to existing ones [paragraph 0038], allowing a host to be notified before a timeout period for request has expired [paragraph 0039].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claim 1 of U.S. Patent No. 10,945,091 to incorporate subject matter that would further limit predicting that a timeout is to be exceeded and notifying a host accordingly as taught by L1.  One would be motivated to do so to allow for systems to predict and accommodate to various timeouts for various hosts and clients [refer L1; paragraph 0008].

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,945,091 in view of Shih et al. (US Patent No. 9,430,280)(S1 hereafter). 

Regarding claim 13 of the current application, claim 1 of U.S. Patent No. 10,945,091 fails to further limit the notification comprises at least one of: a sound, a code, text, or a message.
	S1, in the field of handling timeouts for tasks [refer Abstract], discloses that defined workflows can have one or more associated alarms that are used to provide notification to a client, such as when a defined workflow has not been implemented in a particular time [column 32 liens 15-40], such alarms can be a message published to a notification service, sent via electronic communication (i.e. text)[column 33 lines 27-31].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claim 1 of U.S. Patent No. 10,945,091 to incorporate subject matter that would further limit notifications comprising of various means of sending notification, such as an email, message or other type of alarm as taught by S1.  One would be motivated to do so to provide the use of a known technique, such as an alternative type of notification, in the field of endeavor of timeout notification to yield predictable results.

Claims 1-7,9-12, and 14-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,362,434.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Current Application
U.S. Patent No. 10,362,434
1. A method comprising: 
1. A method comprising: 
receiving, by a computing device, a first request for a portion of a task and a second timeout parameter associated with performance of the portion of the task, 
receiving, by a computing device, a first computing request for a computing operation; determining a first timeout parameter associated with the first computing request; determining, by the computing device based on the first computing request, a first computing task for performing the computing operation; determining, before the first timeout parameter is exceeded, that a predicted processing time of the first computing task exceeds the first timeout parameter; 
wherein the second timeout parameter is based on a first timeout parameter associated with a plurality of portions of the task;
determining, based on the predicted processing time of the first computing task exceeding the first timeout parameter, a second timeout parameter by subtracting, from the first timeout parameter, a network overhead time; and
performing the portion of the task within a time that is acceptable based on the second timeout parameter; and

sending an indication that the portion of the task has been performed.
sending, to a computing service, the second timeout parameter with a request to process the first computing task.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claim 1 of U.S. Patent No. 10,362,434 to arrive at the same claimed invention of performing a task within a second timeout parameter based upon a first timeout parameter for performing a task.  One would be motivated to do so to provide an obvious variation.

Regarding claims 2-6 of the current application, claims 1-7 of U.S. Patent No. 10,362,434 substantially limits the same inventive concept, and although the claims are not identical, they are not patentably distinct because they are of an obvious variation.

Current Application
U.S. Patent No. 10,362,434
7. A method comprising: 
1. A method comprising: 
receiving, by a computing device, a first request for a portion of a task and a second timeout parameter associated with performance of the portion of the task, 
receiving, by a computing device, a first computing request for a computing operation; determining a first timeout parameter associated with the first computing request; determining, by the computing device based on the first computing request, a first computing task for performing the computing operation; 
wherein the second timeout parameter is based on a first timeout parameter associated with a plurality of portions of the task; and 
determining, before the first timeout parameter is exceeded, that a predicted processing time of the first computing task exceeds the first timeout parameter; determining, based on the predicted processing time of the first computing task exceeding the first timeout parameter, a second timeout parameter by subtracting, from the first timeout parameter, a network overhead time; and sending, to a computing service, the second timeout parameter with a request to process the first computing task.
based on a determination that the second timeout parameter will be exceeded before the computing device can perform the portion of the task, 
3. The method of claim 1, further comprising sending, based on a determination that the processing of the first computing task is predicted to exceed the second timeout parameter, a notification indicative of the first computing request exceeding the first timeout parameter before the first timeout parameter is exceeded.
sending a notification that indicates that the second timeout parameter will be exceeded before the computing device can perform the portion of the task.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claim 1 of U.S. Patent No. 10,362,434 to incorporate the limitations of dependent claim 3 of U.S. Patent No. 10,362,434 to arrive at the same claimed invention.  One would be motivated to do so to provide an obvious variation.

Regarding claims 9-12,14-16 of the current application, claims 1-7 of U.S. Patent No. 10,362,434 substantially limits the same inventive concept, and although the claims are not identical, they are not patentably distinct because they are of an obvious variation.

Current Application
U.S. Patent No. 10,362,434
17. A method comprising: 
8. A method comprising: 
receiving, by a first computing device, a first request for a first portion of a task and a second timeout parameter associated with performance of the first portion of the task, 
receiving, by a computing device, a first computing request for a computing operation and a first timeout parameter associated with the first computing request; generating, based on a time allocation for processing a first portion of the computing operation exceeding the first timeout parameter, a second timeout parameter by subtracting, from the first timeout parameter, a network overhead time; and sending a second computing request to perform a second portion of the computing operation, wherein the second computing request comprises the second timeout parameter.
wherein the second timeout parameter is based on a first timeout parameter associated with a plurality of portions of the task; and 

based on a determination that the second timeout parameter will be exceeded before the first computing device can perform the first portion of the task, 
12. The method of claim 8, further comprising: receiving a first notification indicative of the second portion of the computing operation exceeding the second timeout parameter; and sending, based on receiving the first notification, a second notification indicative of exceeding the second timeout parameter.
sending, to a second computing device, a second request for performance of the first portion of the task and a third timeout parameter.
9. The method of claim 8, wherein the first computing request comprises a computing subtask of a third computing request, and wherein the first timeout parameter is based on a third timeout parameter associated with the third computing request, wherein the third timeout parameter is a time limit for processing the third computing request.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claim 1 of U.S. Patent No. 10,362,434 to incorporate the limitations of dependent claims 9 and 12 of U.S. Patent No. 10,362,434 to arrive at the same claimed invention.  One would be motivated to do so to provide an obvious variation.

Regarding claims 18-20 of the current application, claims 8-14 of U.S. Patent No. 10,362,434 substantially limits the same inventive concept, and although the claims are not identical, they are not patentably distinct because they are of an obvious variation.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,362,434  in view of LeFevre et al. (US Pub. 2008/0104259)(L1 hereafter). 

Regarding claim 8 of the current application, claim 1 of U.S. Patent No. 10,362,434  fails to further limit that based on the notification, causing sending, to at least one of a client device or service that requested the task and before the first timeout parameter is exceeded, a second notification that indicates the task will not be performed.
	L1 discloses [a system in which timeouts can be calculated or predicted for a particular host, such that when new requests and subsequent aborts are encountered, timeouts are compared to existing ones [paragraph 0038], allowing a host to be notified before a timeout period for request has expired [paragraph 0039].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claim 1 of U.S. Patent No. 10,362,434  to incorporate subject matter that would further limit predicting that a timeout is to be exceeded and notifying a host accordingly as taught by L1.  One would be motivated to do so to allow for systems to predict and accommodate to various timeouts for various hosts and clients [refer L1; paragraph 0008].

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,362,434  in view of Shih et al. (US Patent No. 9,430,280)(S1 hereafter). 

Regarding claim 13 of the current application, claim 1 of U.S. Patent No. 10,362,434 fails to further limit the notification comprises at least one of: a sound, a code, text, or a message.
	S1, in the field of handling timeouts for tasks [refer Abstract], discloses that defined workflows can have one or more associated alarms that are used to provide notification to a client, such as when a defined workflow has not been implemented in a particular time [column 32 liens 15-40], such alarms can be a message published to a notification service, sent via electronic communication (i.e. text)[column 33 lines 27-31].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claim 1 of U.S. Patent No. 10,362,434 to incorporate subject matter that would further limit notifications comprising of various means of sending notification, such as an email, message or other type of alarm as taught by S1.  One would be motivated to do so to provide the use of a known technique, such as an alternative type of notification, in the field of endeavor of timeout notification to yield predictable results.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3,5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US Pub. 2004/0249921)(Y1 hereafter).

Regarding claim 1, Y1 teaches a method comprising: 
receiving, by a computing device [refer Fig. 1; WS1 or WS2], a first request (i.e. HTTP request) for a portion of a task (i.e. Internet session)[paragraph 0021] and a second timeout parameter associated with performance of the portion of the task (i.e. HTTP session related to the client request)[paragraph 0027], the second timeout parameter is based on a first timeout parameter associated with a plurality of portions of the task (a timeout for another server (i.e. the second timeout) can be calculated based on the controlled time (i.e. first timeout) specified by the originating server related to the original client request)[paragraph 0027]; 
performing the portion of the task within a time that is acceptable based on the second timeout parameter (a client request can incorporate the services of other services [paragraph 0026], a timeout or controlled time for those servers and services are computed in relation to the client request [paragraph 0027]); and 
sending an indication that the portion of the task has been performed (a server maintains a communication log indicating when responses were received from other servers for past requests and if time-outs have occurred)[paragraph 0027].  

Regarding claim 2, Y1 teaches the second timeout parameter is further based on at least one of: an expected time to complete the portion of the task (timeouts or controlled times are defined for servers and services and in relation to the client request [paragraph 0027], controlled times calculated for different applications/services can be based upon expected processing time of the service [paragraph 0040]).  

Regarding claim 3, Y1 teaches determining, based on the second timeout parameter, a third timeout parameter associated with a second portion of the plurality of portions of the task (set values or controlled times can be set based upon the time normally required for respective servers and their services)[paragraph 0025]; and 
sending, to a second computing device (i.e. another server), a second request to perform the second portion of the plurality of portions of the task and the third timeout parameter (multiple services related to an HTTP session request can be established by a server WS1 can be provided by other servers)[paragraph 0021].  

Regarding claim 5, Y1 teaches determining, based on the portion of the task, a second portion of the plurality of portions of the task (a client request can incorporate the services of other servers)[paragraph 0026]; and 
sending, to a second computing device (i.e. another server), a second request to perform the second portion of the plurality of portions of the task and a third timeout parameter associated with the second portion of the task (multiple services related to an HTTP session request can be established by a server WS1 can be provided by other servers)[paragraph 0021].  

Regarding claim 6, Y1 teaches the first timeout parameter is associated with an entirety of the task [paragraph 0022].  

Allowable Subject Matter
Claims 7-20 would be allowable if a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) was timely filed to overcome the nonstatutory double patenting rejection, set forth in this Office action.
Claim 4 would be allowable if a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) was timely filed to overcome the nonstatutory double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  receiving, from a second computing device, a prediction to exceed a third timeout parameter and sending, to a third computing device, a third request to perform at least a second portion of a task and a fourth timeout parameter associated with the third timeout parameter, as indicated in claim 4, and
receiving, by a computing device, a first request for a portion of a task and a second timeout parameter associated with performance of the portion of the task, in which the second timeout parameter is based on a first timeout parameter that is associated with a plurality of portions that would comprise of the task, and based upon a determination that the second timeout parameter will be exceeded before the computing device can perform the portion of the task, sending a notification that indicates that the second timeout parameter will be exceeded before the computing device can perform the portion of the task, as indicated in claims 7 and 17.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412



/WALLI Z BUTT/Examiner, Art Unit 2412